Case 8:21-cv-00060-JLS-JDE Document 23 Filed 05/07/21 Page 1 of 2 Page ID #:139



 1   Michael L. Mallow (SBN 188745)
     mmallow@shb.com
 2   Rachel A. Straus (SBN 268836)
     rstraus@shb.com
 3   SHOOK, HARDY & BACON L.L.P.
     2049 Century Park East, Suite 3000
 4   Los Angeles, CA 90067-3204
     Tel: (424) 285-8330 | Fax: (424) 204-9093
 5
     Amir Nassihi (SBN 235936)
 6   anassihi@shb.com
     Joan R. Camagong (SBN 288217)
 7   jcamagong@shb.com
     SHOOK, HARDY & BACON L.L.P.
 8   555 Mission Street, Suite 2300
     San Francisco, CA 94105
 9   Tel: (415) 544-1900 | Fax: (415) 391-0281
10   Attorneys for Defendant
11   TESLA INC.

12
13                                 UNITED STATES DISTRICT COURT
14                                CENTRAL DISTRICT OF CALIFORNIA
15   ROBERT FISH, an individual, and on                Case No. 8:21-cv-00060-JLS-JDE
     behalf of all others similarly situated
16                                                     Assigned to Hon. Josephine L. Staton
                     Plaintiff,                        Courtroom 10A, 10th Floor
17
             v.                                        DEFENDANT TESLA INC.’S
18                                                     NOTICE OF MOTION AND
     TESLA, INC., a Delaware corporation               MOTION FOR JUDGMENT ON THE
19                                                     PLEADINGS
                     Defendant.
20                                                     Date:         October 15, 2021
                                                       Time:         10:30 a.m.
21
22
23
24
25
26
27
28
                                     NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
                                                                     CASE NO. 8:21-CV-00060-JLS-JDE
     4830-9038-6147 V1
Case 8:21-cv-00060-JLS-JDE Document 23 Filed 05/07/21 Page 2 of 2 Page ID #:140




 1           TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
 2           Please take notice that on October 15, 2021 at 10:30 a.m., or as soon thereafter
 3   as the matter may be heard before the Honorable Josephine L. Staton, sitting in the
 4   United States Courthouse, Courtroom 10A, 411 W. Fourth St., Santa Ana, CA, 92701,
 5   Defendant Tesla, Inc. (“Tesla”) will and hereby does move this Court for an Order
 6   granting Tesla’s Motion for Judgment on the Pleadings.
 7           The conference required by L.R. 7-3 was held via Zoom conference on April 26,
 8   2021.
 9           This Motion is based on this Notice of Motion, the concurrently-filed
10   Memorandum of Points and Authorities, the pleadings and papers on file in this action,
11   and such oral and documentary evidence as may be presented at the hearing on this
12   Motion.
13
     Dated: May 7, 2021                              Respectfully submitted,
14
                                                     SHOOK, HARDY & BACON L.L.P.
15
16
                                                     By: /s/ Joan R. Camagong
17                                                          Joan R. Camagong
18
                                                           Attorney for Defendant
19                                                         TESLA INC.
20
21
22
23
24
25
26
27
28
                                                 1
                                 NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
                                                                 CASE NO. 8:21-CV-00060-JLS-JDE
     4830-9038-6147 V1
